Exhibit 10.1

RESTRICTED STOCK AGREEMENT


(Pursuant to the terms of the
EXPRESSJET HOLDINGS, INC.
2002 STOCK INCENTIVE PLAN)

            This RESTRICTED STOCK AGREEMENT (this “Agreement”) is between
ExpressJet Holdings, Inc., a Delaware corporation (“Company”), and
____________________ (“Recipient”), and is dated as of the date set forth
immediately above the signatures below.

            1.         Grant of Restricted Stock.  The Company hereby grants to
Recipient all rights, title and interest in the record and beneficial ownership
of _______________(###,###) shares (the “Restricted Stock”) of Company’s common
stock, $.01 par value per share (“Common Stock”), subject to the conditions
described in Paragraphs 3, 4 and 5 as well as the other provisions of this
Agreement.  The Restricted Stock is granted pursuant to and to implement in part
the ExpressJet Holdings, Inc. 2002 Stock Incentive Plan (as amended and in
effect from time to time, the “Plan”) and is subject to the provisions of the
Plan, which is hereby incorporated herein and is made a part hereof, as well as
the provisions of this Agreement.  Recipient agrees to be bound by all of the
terms, provisions, conditions and limitations of the Plan and this Agreement. 
All capitalized terms have the meanings set forth in the Plan unless otherwise
specifically provided.  All references to specified paragraphs pertain to
paragraphs of this Agreement unless otherwise specifically provided.

            2.         Custody of Restricted Stock.  Upon satisfaction of the
vesting conditions set forth in Paragraph 4 or the occurrence of any of the
events contemplated by Paragraph 5(b) or 5(c), Company shall issue and deliver
to Recipient a certificate or certificates for such number of shares of
Restricted Stock (or shall otherwise cause such shares to be credited to an
account on behalf of Recipient) as are required to be issued and delivered under
this Agreement.  Prior to the satisfaction of such vesting conditions or the
occurrence of such events, the Restricted Stock is not transferable and shall be
held in trust or in escrow pursuant to an agreement satisfactory to the
Administrator until such time as the applicable restrictions on the transfer
thereof have expired or otherwise lapsed.

            3.         Risk of Forfeiture.  Subject to Paragraphs 5(b) and 5(c),
should Recipient’s employment (defined below) with Company and each subsidiary
(as the term “subsidiary” is defined in the Plan) terminate prior to any of the
vesting dates set forth in Paragraph 4, Recipient shall forfeit the right to
receive the Restricted Stock that would otherwise have vested on such dates.

            4.         Vesting Dates.  Subject to Paragraph 5, the shares of
Restricted Stock subject to this Agreement shall vest in _____ percent (___%)
increments on each of ____________________.

--------------------------------------------------------------------------------


            5.         Termination of Employment; Change in Control.  Voluntary
or involuntary termination of employment, retirement, death or disability of
Recipient, or occurrence of a Change in Control, shall affect Recipient’s rights
under this Agreement as follows:

            (a)        Voluntary or Involuntary Termination.  If, other than as
specified below, Recipient voluntarily terminates employment (defined below) or
if Recipient’s employment is terminated involuntarily, then Recipient shall
forfeit the right to receive all shares of Restricted Stock that have not
theretofore vested pursuant to Paragraph 4.

            (b)        Change in Control.  If a Change in Control shall occur,
then immediately all nonvested Restricted Stock that has not been forfeited
prior to the date of such Change in Control shall fully vest, all restrictions
(other than those described in Paragraph 9) applicable to such Restricted Stock
shall terminate and Company shall release from escrow or trust and shall issue
and deliver to Recipient a certificate or certificates for all shares of such
Restricted Stock (or shall otherwise cause such shares to be credited to an
account on behalf of Recipient).

            (c)        Retirement, Death or Disability.  If Recipient’s
employment is terminated by retirement, death or disability, then immediately
all nonvested Restricted Stock shall fully vest, all restrictions (other than
described in Paragraph 9) applicable to Restricted Stock shall terminate and
Company shall release from escrow or trust and shall issue and deliver to
Recipient, or in the case of death, to the person or persons to whom Recipient’s
rights under this Agreement shall pass by will or by the applicable laws of
descent and distribution, or in the case of disability, to Recipient’s personal
representative, a certificate or certificates for all Restricted Stock (or shall
otherwise cause such shares to be credited to an account on behalf of Recipient
or such other parties as applicable).

            (d)        Definition of Employment.  For purposes of this
Agreement, “employment” means employment by Company or a subsidiary.  Without
limiting the scope of the preceding sentence, it is specifically provided that
Recipient shall be considered to have terminated employment at the time of the
termination of the “subsidiary” status of the entity that employs Recipient.  In
this regard, neither the transfer of Recipient from employment by Company to
employment by a subsidiary nor the transfer of Recipient from employment by a
subsidiary to employment by Company or another subsidiary shall be deemed to be
a termination of employment of Recipient.  Moreover, the employment of Recipient
shall not be deemed to have been terminated because of absence from active
employment on account of temporary illness or during authorized vacation or
during temporary leaves of absence from active employment granted by Company or
a subsidiary for reasons of professional advancement, education, health, or
government service, or during military leave for any period if Recipient returns
to active employment within 90 days after the termination of military leave, or
during any period required to be treated as a leave of absence by virtue of any
valid law or agreement.  The Administrator’s determination in good faith
regarding whether a termination of employment of any type or disability has
occurred shall be conclusive and determinative.

--------------------------------------------------------------------------------


            6.         Ownership Rights.     Subject to the restrictions set
forth herein and subject to Paragraph 8, Recipient is entitled to all voting and
ownership rights applicable to the Restricted Stock, including the right to
receive any dividends that may be paid on Restricted Stock, whether or not
vested.

            7.         Reorganization of Company and Subsidiaries.  The
existence of this Agreement shall not affect in any way the right or power of
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Company’s capital
structure or its business, or any merger or consolidation of Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Restricted Stock or the rights thereof, or the dissolution or
liquidation of Company, or any sale or transfer of all or any part of its assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

            8.         Adjustment of Shares.  In the event of stock dividends,
spin-offs of assets or other extraordinary dividends, stock splits, combinations
of shares, recapitalizations, mergers, consolidations, reorganizations,
liquidations, issuances of rights or warrants and similar transactions or events
involving Company (“Recapitalization Events”), then for all purposes references
herein to Common Stock or to Restricted Stock shall mean and include all
securities or other property (other than cash) that holders of Common Stock of
Company are entitled to receive in respect of Common Stock by reason of each
successive Recapitalization Event, which securities or other property (other
than cash) shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Restricted Stock.

            9.         Certain Restrictions.  By accepting the Restricted Stock,
Recipient agrees that if at the time of delivery of certificates for shares of
Restricted Stock issued hereunder any sale of such shares is not covered by an
effective registration statement filed under the Securities Act of 1933 (the
“Act”), Recipient will acquire the Restricted Stock for Recipient’s own account
and without a view to resale or distribution in violation of the Act or any
other securities law, and upon any such acquisition Recipient will enter into
such written representations, warranties and agreements as Company may
reasonably request in order to comply with the Act or any other securities law
or with this Agreement.

            10.       Nontransferability of Award.  This Award is not
transferable other than by will, the laws of descent and distribution or by
qualified domestic relations order.  No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities, or torts
of Recipient.

            11.       Amendment and Termination.  No amendment or termination of
this Agreement which would impair the rights of Recipient shall be made by the
Board or the Administrator at any time without the written consent of
Recipient.  No amendment or termination of the Plan will adversely affect the
right, title and interest of Recipient under this Agreement or to Restricted
Stock granted hereunder without the written consent of Recipient.

--------------------------------------------------------------------------------


            12.       No Guarantee of Employment.  This Agreement shall not
confer upon Recipient any right with respect to continuance of employment or
other service with Company or any subsidiary, nor shall it interfere in any way
with any right Company or any subsidiary would otherwise have to terminate such
Recipient’s employment or other service at any time.

            13.       Withholding of Taxes.  Company shall have the right to (i)
make deductions from the number of shares of Restricted Stock otherwise
deliverable upon satisfaction of the conditions precedent under this Agreement
(and other amounts payable under this Agreement) in an amount sufficient to
satisfy withholding of any federal, state or local taxes required by law, or
(ii) take such other action as may be necessary or appropriate to satisfy any
such tax withholding obligations.

            14.       No Guarantee of Tax Consequences.  Neither Company nor any
subsidiary nor the Administrator makes any commitment or guarantee that any
federal or state tax treatment will apply or be available to any person eligible
for benefits under this Agreement.

            15.       Severability.  In the event that any provision of this
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Agreement and this Agreement shall be construed and enforced
as if the illegal, invalid, or unenforceable provision had never been included
herein.

            16.       Governing Law.  The Agreement shall be construed in
accordance with the laws of the State of Delaware to the extent federal law does
not supersede and preempt Delaware law.

            17.       Miscellaneous Provisions.

                        (a)        Not a Contract of Employment; No Acquired
Rights.  The adoption and maintenance of the Plan shall not be deemed to be a
contract of employment between the Company or any of its subsidiaries and any
person.  Receipt of an Award under the Plan at any given time shall not be
deemed to create the right to receive in the future an Award under the Plan, or
any other incentive awards granted to an employee of the Company or any of its
subsidiaries, and shall not constitute an acquired labor right for purposes of
any foreign law.  The Plan shall not afford any recipient of an Award any
additional right to severance payments or other termination awards or
compensation under any foreign law as a result of the termination of such
recipient’s employment for any reason whatsoever.

                        (b)        Not a Part of Salary.  The grant of an Award
under the Plan is not intended to be a part of the salary of Recipient.

                        (c)        Foreign Indemnity.  Recipient agrees to
indemnify Company for the Recipient’s portion of any social insurance
obligations or taxes arising under any foreign law with respect to the grant of
this Restricted Stock Award, the vesting of the Restricted Stock or the sale or
other disposition of the Restricted Stock.

--------------------------------------------------------------------------------


                        (d)        Conflicts With Any Employment Agreement.  If
Recipient has an employment agreement with Company or any of its subsidiaries
which contains different or additional provisions relating to vesting of
restricted stock awards, or otherwise conflicts with the terms of this
Agreement, the provisions of the employment agreement shall govern.

                        (e)        Electronic Delivery and Signatures. 
Recipient hereby consents and agrees to electronic delivery of any Plan
documents, proxy materials, annual reports and other related documents.  If the
Company establishes procedures for an electronic signature system for delivery
and acceptance of Plan documents (including documents relating to any programs
adopted under the Plan), Recipient hereby consents to such procedures and agrees
that his or her electronic signature is the same as, and shall have the same
force and effect as, his or her manual signature.  Recipient consents and agrees
that any such procedures and delivery may be effected by a third party engaged
by the Company to provide administrative services related to the Plan, including
any program adopted under the Plan.

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have entered into this Agreement as of the ___
day of ____________,_______.

                     

                                                   

“COMPANY”

 

 

EXPRESSJET HOLDINGS, INC.

 

 

By Order of the Administrator

 

 

 

 

 

 

 

 

By:                                                      

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

“Recipient”

 

 

 

 

 

 

 

 

                                                           

 

 

Name:

--------------------------------------------------------------------------------